                                                                   JS-6

               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




THE REGENTS OF THE                     CV 19-6190 DSF (MAAx)
UNIVERSITY OF CALIFORNIA,
    Plaintiff,                         Order Remanding Case for Lack
                                       of Subject Matter Jurisdiction
                 v.

UNITEDHEALTHCARE
MILITARY & VETERANS
SERVICES, LLC,
     Defendant.



   The Court previously issued an order to show cause why this case
should not be dismissed for lack of diversity jurisdiction. Specifically,
the Court suggested that Plaintiff The Regents of the University of
California may be considered to be the State for the purposes of
diversity. The Court has reviewed Defendant’s response, and, while a
good effort, the response is ultimately not persuasive.

     The Regents of the University of California have been found to be
an “arm” of the State of California for Eleventh Amendment purposes.
See Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir.
1997) (Eleventh Amendment analysis). While the Ninth Circuit has
only stated, in dicta, that the Eleventh Amendment test and the
diversity test are “similar,” Ronwin v. Shapiro, 657 F.2d 1071, 1073
(9th Cir. 1981), the Court sees no reason that the results of the two
tests should diverge unless there is a persuasive argument regarding
the entity in question. The University of California is a state
institution, funded by the state, and ultimately defended by the state.
The only members of the 26-member Board of Regents who are not
elected state officials or members appointed by the Governor of
California – are the university president, two alumni association
officials, and a single student member who is chosen by the other
Regents. The Court acknowledges that the Regents can sue and be
sued in their own name – if not, presumably this discussion would be
unnecessary – can hold property in their own name and are organized
as a separate corporate entity from the state. But these characteristics
are not enough to suggest that the Court should diverge from the Ninth
Circuit’s Eleventh Amendment conclusion.

   The case is REMANDED to the Superior Court of California, County
of Los Angeles.

   IT IS SO ORDERED.



Date: February 6, 2020
                                       ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                   2
